Name: Commission Regulation (EEC) No 3054/85 of 31 October 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/74 Official Journal of the European Communities 1 . 11 . 85 COMMISSION REGULATION (EEC) No 3054/85 of 31 October 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 buying-in price referred to in Article 8 shall be reduced by an amount equivalent to :  0,3 1 ECU per % vol of alcohol and per hecto ­ litre for white table wines of type AI,  0,71 ECU per % vol of alcohol and per hecto ­ litre for white table wines of type All,  0,81 ECU per % vol of alcohol and per hecto ­ litre for white table wines of type AIII,  0,34 ECU per % vol of alcohol and per hecto ­ litre for red table wines of type RI and RII,  0,51 ECU per % vol^of alcohol andper hecto ­ litre for red table wines of type RIII . In such cases, the amounts of the aid provided for in Articles 11 and 13 and the price to be paid to the distiller by the intervention agency provided for in Article 12 shall be reduced by an amount equivalent to that laid down in the preceding subparagraph for the wine in question . Exclusion from the advantages of the intervention operations referred to in Article 16 shall take effect only if delivery is made after 30 November 1985.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 41 (7) thereof in the version applicable prior to 1 September 1985, Whereas Article 10 (5) of Commission Regulation (EEC) No 147/85 (3), as last amended by Regulation (EEC) No 2669/85 (4), fixed the deadline for the delivery of table wine for compulsory distillation at 31 August 1985 ; whereas under the terms of Article 16 of the said Regulation, all producers who fail to meet the said deadline are subject to the severe penalty provided for in Article 6 of Regulation (EEC) No 337/79 in the form of exclusion from the advantages of intervention operations ; whereas, however, in order to improve the situation on the table wine market, it is appropriate that that penalty should not be applied to producers who make their deliveries by 30 November 1985 at the latest ; whereas, however, in the case of all produ ­ cers who deliver their wine after the deadlines stipu ­ lated in Article 10 (5) of Regulation (EEC) 147/85, a moderate penalty should be applied in the form of a reduction in the buying-in price to 50 % of the guide price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2. In Article 10 (6), '30 September 1985 is replaced by '31 December 1985'. 3 . In Article 11 (2), '31 October 1985 is replaced by '31 January 1986'. 4 . In Article 11 (3), '1 February 1986 is replaced by '30 April 1986', '1 May 1986' by '31 July 1986' and '1 June 1986' by '1 September 1986'. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 147/85 is hereby amended as follows : 1 . The following paragraph is inserted in Article 10 : '5a. Where a delivery is made after the deadline provided for in the preceding paragraph, the 5. In Article 12(1 ), '31 October 1985 is replaced by '31 January 1986'. 6 . In Article 13 ( 1 ), '30 June 1985 is replaced by '31 October 1985'. (') OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 89, 29 . 3 . 1985, p. 1 . 0 OJ No L 16, 19 . 1 . 1985, p. 25 . 4) OJ No L 253 , 24 . 9 . 1985, p. 6 . 7 . In Article 13 (2), '31 August 1985 is replaced by '31 December 1985'. 1 . 11 . 85 Official Journal of the European Communities No L 290/75 8 . In Article 13 (3), '30 September 1985 is replaced by '31 January 1986'. 9 . In Article 13 (5), '31 October 1985' is replaced by '28 February 1986'. 11 . In Article 14, '31 March 1986 is replaced by '31 July 1986'. 12. In Article 16 , ' 31 August 1985' is replaced by '30 November 1985'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 10 . In Article 13 (6), '28 February 1986 is replaced by '30 June 1986', '1 June 1986' by '30 September 1986' and '1 July 1986' by '31 October 1986'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1985 . For the Commission Frans ANDRIESSEN Vice-President